Title: To Thomas Jefferson from John May, 20 October 1805
From: May, John
To: Jefferson, Thomas


                  
                     Honor’d Sir,
                     Hagerstown Oct. 20th. 1805.
                  
                  I take the liberty and send you Five of your first inaugural address—Should you be pleased with its execution you may, if convenient, enclose me a $5 Note, as the goddess of fortune has not been over liberal in bestowing her gifts upon me.—
                  I remain Sir, your devoted,
                  
                     Jno: J. May.
                  
               